19CY-CV06856

IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI
DAYLAN HURST,
Plaintiff,

Vv.
Case No:
HAMRA ENTERPRISES,
Serve At:

1855 S. Ingram Mill Rd.
Ste. 100

Springfield, MO 65804,

JURY TRIAL DEMANDED

New! New New’ Nee “eee” Nee” “eee” “ee Neue” “eee “ee” ee Nee”

Defendant.

PETITION FOR DAMAGES
COMES NOW Daylan Hurst (“Plaintiff”) and states and alleges as follows for his

Petition for Damages against the above named Defendant:
INTRODUCTION
1. Plaintiff's claims of unlawful discrimination and/or harassment arising under the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §12101 et. seg. and/or based on Plaintiff's

status as an individual who was perceived/regarded as disabled under the ADA.

2. Plaintiff seeks compensatory and punitive damages against Defendant.
PARTIES
3. Plaintiff is now, and at all times relevant to the allegations herein was, a male

citizen of the State of Missouri.

4. Defendant Hamra Enterprises. (“Hamra”) is a Missouri corporation registered to
do business and doing business in the State of Missouri, with its principal place of business or
corporate headquarters located at 1855 S. Ingram Mill Rd., Ste. 100, Springfield, Missouri

65804.

Case 4:19-cv-00878-FJG Document1-2 Filed 10/31/19 Page Exhibit A

Wd 1€:€0 - 6LOZ ‘9z euNe - AelD - pally Ajpeoiuoy9a/3
5. At all times relevant to the allegations herein, the Defendant employees described
herein acted within the course and scope of their employment and/or agency with Defendant
Hamra.

6. Defendant Hamra is an entity which acts through agents. It is liable for the
conduct of its agents acting within the course and scope of their agency, its own negligence or
unlawful conduct, the acts of its agents which it knowingly ratifies, injuries incurred by agents’
performance of its non-delegable duties, acts done by agents for which the agency relationship
allows or assists the agent to perform, and acts its agents take by virtue of their position with
Defendant Hamra.

JURISDICTION AND VENUE

7. This Court has jurisdiction over Defendant because Plaintiff's first injury and the

unlawful discriminatory acts complained of herein were committed in Kansas City, Missouri, ©

which lies in Clay County, Missouri.
| 8. Venue is properly laid in this Court under R.S.Mo. § 508.010 as the events
alleged in this Petition took place in whole, or in part, in Clay County and Defendant either
resides and/or may be found in Clay County, Missouri.
CONDITIONS PRECEDENT

9. On March 22, 2019, Plaintiff filed his Charge of Discrimination with the Equal
Employment Opportunity Commission. A true and correct copy of the Charge is attached hereto
as Exhibit A and is incorporated herein by reference.

10. The Equal Employment Opportunity Commission issued Plaintiff a Right to Sue
Notice dated March 28, 2019. A true and correct copy of the Right to Sue Notice is attached

hereto as Exhibit B and incorporated herein by reference.

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 2 of 11

Wd L€:€0 - 6L0z ‘9z eune - AelD - pati Ajjeaiuoo9/3
11. Plaintiff timely filed this Petition after fulfilling all conditions precedent.
FACTUAL ALLEGATIONS

12. On or about February 9, 2019, Plaintiff began working for Defendant as a grill
cook.

13. Plaintiff suffers from Tourette syndrome, which causes him to have verbal
outbursts that he cannot control.

14. | Defendant was aware of Plaintiffs condition when they hired him.

15. | When Plaintiff was hired he was told he would be scheduled between 30 and 35
hours a week.

16. On or about February 16, 2019, Plaintiff's hours were reduced from 30 to 35
hours a week down to between 12 to 21 hours a week.

17. Upon information and belief, the reduction in hours was due to Plaintiff's

Tourette Syndrome.

18. Several times in or around March 2019, two managers spoke to Plaintiff about .

lowering the volume of his Tourette-based outbursts.
19. Plaintiff explained to the managers that he had no control over the volume, timing

or content of the outbursts.

20. Nevertheless, managers for the Defendant insisted Plaintiff “control his _

symptoms”, which Plaintiff cannot do.
21. ‘Plaintiff reported the request by managers to modify his Tourette Syndrome

symptoms to Human Resources.

22. Upon information and belief, no corrective action was taken against the managers.

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 3 of 11

Wd L€:€0 - 6L0Z ‘9z suns - Ae|Q - pally Ajpeaiuo.joe{3
23. Instead, Human Resources reduced Plaintiff's hours and wanted to reassign
Plaintiff to the maintenance position.

24. Plaintiff did not request to be moved to the maintenance position.

25. Plaintiff opposed getting reassigned to the maintenance position and opposed the —

reduction in hours.
26. Plaintiff was terminated on or about March 18, 2019.

27. At all times relevant herein, the above-described perpetrators, including but not

limited to employees of Defendant, were all acting within the course and scope of their agency ~

and employment with Defendant, or their actions were expressly authorized by Defendant
making Defendant vicariously liable for their actions under all theories pled herein.

28.  Atall times relevant herein, Defendant ratified the actions of the above-described
perpetrators, thus making Defendant vicariously liable for their actions.

COUNT I
American with Disabilities Act, 42 U.S.C. § 12112(a), et seq.
(Discrimination)

29. Plaintiff hereby incorporates by reference every other allegation of this Petition as
if fully set forth herein.

30. The Americans with Disabilities Act prohibits discrimination against a person

who has or is perceived as having a physical impairment that substantially limits one or more

major life activities, or who is regarded as having such an impairment, or who has a record of

such an impairment, which with or without reasonable accommodation does not interfere with —

the individuals ability to perform the essential functions of the job in question.
31. Defendant discriminated against Plaintiff because Plaintiff is perceived as

disabled and/or is actually disabled.

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 4 of 11

Wd LE:€0 - 6L0z ‘9z eune - AelD - payig Ajjequosey
32. | The conduct and actions by the above described perpetrators were performed on
the basis of Plaintiff’s disability/perceived disability and constitute discrimination based on
disability.

33. Defendant knew Plaintiff was actually disabled and/or perceived and regarded
Plaintiff as having a physical impairment that substantially affects one or more of his major life
activities.

34. Defendant discriminated against Plaintiff on the basis of his disability and/or
perceived disability in ways including but not limited to: treating plaintiff with hostility and less
favorability than similarly situated, non-disabled employees; reducing Plaintiff's hours,
pressuring Plaintiff to take a less-desirable job position; and ultimately terminating Plaintiff's
employment with Defendant.

35. The conduct and actions by the above-described perpetrators were performed on
the basis of Plaintiff's disability and/or perceived disability, and constituted disability
discrimination that is prohibited by the Americans with Disabilities act, 42 U.S.C. § 12101 et
seq.

| 36. Plaintiff suffered tangible adverse employment actions as a result of Defendant’s
conduct as referenced herein, including but not limited to Defendant’s hostile treatment of
Plaintiff based on his disability or perceived disability.

37. | Defendant’s conduct has caused Plaintiff emotional distress, including but not
limited to sadness, degradation, humiliation, anger, and upset.

38, The conduct of Defendant, described herein, would have detrimentally affected a

reasonable person in Plaintiff's position.

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 5 of 11

Wd L€:€0 - 6L0Z ‘9z eune - Ae[D - pall Ajjeoiuosoa[y
39. Defendant’s unlawful conduct directly and proximately caused and will continue
to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional

distress.

40. _ Defendant’s treatment of Plaintiff was punitive in nature and was not based upon ~

Plaintiff?s status as a person who has or is regarded as having a physical impairment that
substantially limits one or more major life activities.

41. Supervisory and management-level employees knew or should have known of the
discrimination and harassment based on Plaintiff's disability and/or perceived disability,

42.  Defendant’s actions were outrageous and showed an evil motive or reckless
indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is
entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and
others from like conduct.

43.  Atall times mentioned herein, the above referenced perpetrators were employees,
supervisors, managers, agents, servant, and employees of Defendant and were at all such times

acting within the course and scope of their employment, and/or their actions were expressly

authorized by Defendant, thus making Defendant liable for punitive damages under the doctrine

of respondeat superior.

WHEREFORE Plaintiff prays for judgment in his favor and against Defendant on Count
I of his Complaint for a finding that he has been subjected to unlawful discrimination as
prohibited by the Americans with Disabilities Act; for an award of compensatory and punitive
damages; pre-judgment and post-judgment interest as provided by law; for his costs expended
herein; reasonable attorneys’ fees; and for such other and further relief as this Court deems just

and proper.

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 6 of 11

Wd L€:€0 - 6L0z ‘9z eune - Ae[9 - pall4 Ajfesuonoa|3
COUNT I
American with Disabilities Act, 42 U.S.C. § 12112(a), et seq.
(Retaliation)

44, Plaintiff hereby incorporates by reference every other allegation of this Complaint
as if fully set forth herein.

45.  Plaintiff’s complaints and reports of disability discrimination and harassment to
Defendant’s Human Resources Office, as well as his immediate supervisor, constituted protected
activity.

46. As a result of Plaintiff's protected activities, Defendant subjected Plaintiff to
adverse employment actions as alleged herein, including but not limited to: reducing Plaintiff's
hours, pressuring him into a less-desired position, and terminating Plaintiff.

47. Defendant’s retaliation against Plaintiff was intentional, willful, and malicious,
and constituted a willful violation of Plaintiff's federally protected rights.

48. At the time Defendant retaliated against Plaintiff, Defendant knew that such
retaliation was unlawful.

49. Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff ot suffer damages, including but not limited to lost wages and emotional

distress.

50. | Defendant’s actions were outrageous and showed and evil motive or reckless —

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is
entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and
others from like conduct.

WHEREFORE Plaintiff prays for judgment in his favor and against Defendant on Count

II of his Complaint for a finding that he has been subjected to unlawful discrimination as

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 7 of 11

Wd LE:€0 - 6L0Z ‘9z euNe - AelD - pallg Ajjeoiuoyoa|y
prohibited by the Americans with Disabilities Act; for an award of compensatory and punitive
damages; pre judgment and post judgment interest as provided by law; for general and special
damages; for his costs expended herein; reasonable attorneys’ fees; and for such other and

further relief as this Court deems just and proper.

RESPECTFULLY SUBMITTED,
HOLMAN SCHIAVONE, LLC

By:___/s/ Kirk D. Holman
Kirk D. Holman, MO Bar #50715
4600 Madison Avenue, Suite 810
Kansas City, Missouri 64112
TEL: (816) 283-8738
FAX: (816) 283-8739

kholman@hslawllc.com
ATTORNEYS FOR PLAINTIFF

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 8 of 11

Wd L€:€0 - 6L0z ‘9z euNr - Ae(D - pally Ayeoiuonoa/y
19CY-CV06856

 

 

 

 

  
  

   
 

 

 

  

 

 

EEOC Fortn 3 (11/09) .
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Js affected by the Privacy Act of 1974. See enclosed Privacy Act || FEPA

Statement and other information before completing this form. = .

IX} EEOC 563-2019-01338
Missouri Commission On Human Rights and EEOC

state local agency, Fany a
Name (indicate Mr. Ms, Mes) Year of Birth
Daylan A Hurst
Street Address City, State and ZiP Code

 

Natned is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That i Believe Discriminated
Against Me or Others. (//tnore than two, list under PARTICULARS below.)

 

Name No. Eenployees. Members Phone No.

WENDYS/HAMRA

 

 

 

Street Address City, State and ZiP Cade

4201 n corrington ave, KANSAS CITY NORTH, MO 64117

 

 

 

 

 

Name Ne. Employees, Members Phone No.

Steaet Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es}.) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[J RACE [J COLOR [_] SEX fT] RELIGION ] NATIONAL ORIGIN 02-09-2019 03-18-2019

RETALIATION [J AGE [x] DISABILITY [] GENETIC INFORMATION

[x] OTHER (Specify} [J CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s}:

On or about February 9, 2019, I began working as a Grill Cook for Wendy's and my last day of employment was on or about March
18, 2019.

On or about February 16, 2019, my hours were reduced from the agreed amount of between thirty (30) hours and five (35)
hours per week to twelve (12) and twenty-one (21) hours per week. I believe it was because of a disability, Tourettes, that my
hours began to be reduced. Several times in or about March 2019, two (2) managers spoke to me about lowering my volume of
the outbursts I have due to a disability. 1 explained that I could not control the volume or what I said in the outbursts, The two
(2)managers spoke to me about the disability several times and kept asking me to control or change my outbursts, my symptoms,
arid asking me questions about my symptoms that I have no ability to control. I reported the managers to the Director of Human
Resources, but no corrective action was taken. Instead, the HR Director reduced my hours of work and wanted to reassign me to’
the maintenance position indicating they were making a reasonable accommodation for me. I never requested a reasonable
accommodation and was discharged on or about March 18, 2019 for refusing to accept the reassignment and reduction in hours.

I believe | was discriminated against because of a disability, a record of disability, and being regarded as disabled in violation of

 

 

J want this charge filed with both the EEOC and the State or local Agency, if any. 1 will NOTARY - When necessary for State and Local Agency Requirements
advise the agencies if | change my address or phone number and t will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

| swear or affirm that | have read the above charge and that it is true to the

 

| declare under penalty of perjury that the aboveJs true and correct. best of my knowledge, information and belief.

OD of SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS OATE
(avonth, day, year)

 

U-2'|-2°4

 

 

 

 

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 9 of 11

Wd 1€:€0 - 602 ‘9z eunr - Ae|D - pally Alpeaiuo.joe/4
 

 

 

£COC Form 5 (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[xX] exo 563-2019-01338
Missouri Commission On Human Rights and EEOC

 

State or local Agency, ifany

 

 

the Americans with Disabilities Act of 1990, as amended.

 

 

 

I want this charge filed with both the EEOC and the State or loca] Agency, If any. 1 will
advise the agencies if i change my address of phone number atid | will cooperate fully with
them in the processing of my charge In accordance with thetr procedures.

NOTARY = Svhen necessary for State and Local Agency Requirements

 

 

 

I declare under penalty of perjury that the above Is true and correct.

 

{ swear or affirm that { have read the above charge and that It Is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year

 

 

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 10 of 11

Wd L€:€0 - 6LOz ‘9z eunr - AeID - pall4 Ajpeotuosjoe/y
19CY-CV06856

EEOC Form 181 (1116) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Daylan A. Hurst From: Kansas City Area Office
i Se
400 State Avenue, Suite 905

 

Kansas City, KS 66101
[J On behall of persan(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Leah Sibert,
563-2019-01338 Investigator (913) 551-5655

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.

Your allagations did not involve a disability as defined by the Americans With Disabllities Act.
The Respondent employs less than the required number of employees or Is not otherwise covered by the statutes.

Your charge was not timely filad with EEOC; In other words, you walted too long after the date(s) of the alleged
discrimination (o file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other Issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briafly state)

OO #oooo

- NOTICE OF SUIT RIGHTS -
(See the additional information attached ta this form.}

Title Vil, the Americans with Disabilities Act, the Ganetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsult against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your recelpt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behaif of the Commission
: . MAR 2 8 2019
LE .. cL A 2
Enciosures(s) Lost atascha Deguire, (Date Mailed)
; ° Area Office Director

Sonya Brever

HAMRA ENTERPRISES
1855 S. Ingram Road
Springfield, MO 65804

Case 4:19-cv-00878-FJG Document 1-2 Filed 10/31/19 Page 11o0f11

Wd L€:€0 - 6402 ‘92 eunr - AelD - pally Ajjpeoiuous9a/y
